PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/717,203
Filing Date: 17 Dec 2019
Appellant(s): DURING, Matthew



__________________
Jeffrey S. Steen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant acknowledges that Ebert is directed to use of gaboxadol to treat insomnia and thus improving day time functioning in a human subject suffering from a sleep disorder or any disease, disorder or condition leading to deprivation of sleep, or obstruction of sleep, including circadian rhythm sleep disorders.  Brief at page 5, last paragraph.
	Appellant also acknowledges that Brown indicates that circadian rhythm sleep disorder, free-running type (CRSD, FRT) is a disorder in which the intrinsic circadian rhythm is no longer entrained to the 24-hour schedule. Brief at page 6, first paragraph.
	For the record, the Examiner additionally notes that Brown is also cited for its teaching that circadian rhythm sleep disorder, free-running type (CRSD, FRT) may result in symptoms such as insomnia, excessive sleepiness, and/or impairment in daytime function.  Final OA at page 10.  Notably, Ebert is also cited for its teaching a method of treating “impaired day time functioning” in a human subject who may be suffering from a sleep disorder or any disease, disorder, or condition leading to deprivation of sleep, or obstruction of sleep, such as, inter alia, “circadian rhythm sleep disorders”.  Final OA at page 9.
	Appellant argues that nowhere in either Ebert or Brown is there any teaching or suggestion that gaboxadol can be used to treat non 24 sleep wake disorder wherein the method provides 
	In response, the Examiner respectfully submits that insomnia1 is expressly taught as a symptom of circadian rhythm sleep disorder, free-running type (CRSD, FRT) in Brown and reasonably falls within the scope of the claimed “irregular sleep patterns”.  Furthermore, “irregular circadian rhythms”, is, by definition, a “symptom” of all patients diagnosed with non 24 hour sleep wake disorder.

a. Appellant asserts the cited references do not establish a reasonable expectation of success in view of the state of the art
	Appellant argues that a teaching to use gaboxadol to treat insomnia, excessive sleepiness, and/or impairment in daytime function does not amount to a sufficient teaching or suggestion to treat the specific symptoms recited in the “wherein” clause of claim 1.
	In response, the Examiner submits the claims are directed to a method of treating non 24 hour sleep wake disorder comprising administering to a patient in need thereof about 0.05 mg to about 30 mg gaboxadol, not treating “the specific symptoms recited in the ‘wherein’ clause of claim 1”.  Thus, the prior art need only provide the requisite teaching or suggestion to administer 
	Appellant argues in view of the clinical failure of gaboxadol to treat insomnia as evidenced by CNN [CNN article previously submitted with Appellant’s response fated August 10, 2020], a person skilled in the art would question the credibility of Ebert and would not have expected gaboxadol to successfully treat the at least one symptom as recited in the “wherein” clause. Appellant now also cites as Exhibit I a copy of a contemporaneous article also published in 2007 by Fierce Biotech, entitled “Merck, Lundbeck end gaboxadol development”.  As stated therein, “The drugmakers cited poor results from a recent Phase III study as their reason for walking away from the program.”
	In response, the Examiner refers to the actual working examples in Ebert, which demonstrate that gaboxadol “improves sleep maintenance” in adult subjects with primary insomnia and induced a dose-dependent increase in duration of slow wave sleep (SWS), which is considered the deepest stage of sleep.  Ebert at [0055] and [0056].  Ebert also demonstrates that gaboxadol improves daytime function in adult primary insomnia subjects.  Ebert at [0058] and [0059].  The CNN and Fierce Biotech articles cited by Appellant are inapposite.  Neither the CNN nor Fierce Biotech article comments on the teachings of Ebert and the rejection is not predicated on gaboxadol becoming a blockbuster, FDA-approved drug for treating insomnia.  Rather, the reasonable expectation of success standard, as applied to the claimed invention, is whether a person of ordinary skill in the art would have a reasonable expectation that gaboxadol would improve at least one symptom of a patient with non 24 hour sleep wake disorder, e.g., “irregular sleep patterns” or “irregular circadian rhythms”.  This expectation is based on the experimental evidence of Ebert.  As gaboxadol clearly and unequivocally “improves sleep maintenance” in adult subjects with no value as an insomnia drug” (Emphasis Added) and the cited Fierce Biotech states that “The drugmakers cited poor results from a recent Phase III study as their reason for walking away from the program” (Emphasis Added), not that gaboxadol was completely therapeutically ineffective. Also notable is the present specification at [0004] (cited by Appellants in Brief at page 7, first full paragraph) states that “the development [of gaboxadol] was discontinued after the compound failed to show significant effects in sleep onset and sleep maintenance in a three-month efficacy study” (Emphasis Added).  The rejected claims do not recite or require statistically significant effects or improvements, only “improvement”.  
	
b. Appellant asserts that the cited references do not establish a prima facie case of obviousness	
	Appellant argues Ebert neither teaches nor suggests use of gaboxadol to treat at least one of the following symptoms of non-24 hour sleep disorder as recited in claim 1: irregular sleep patterns, irregular circadian rhythms, apraxia, cognitive dysfunction, difficulties concentrating, confusion, depressed mood, diarrhea, nausea, hair loss, headache, impaired balance, photosensitivity, joint pain, ataxia, menstrual irregularities, muscle pain, suicidal thoughts, weight gain, and hallucinations.	
Appellant argues Brown does not remedy the deficiencies of Ebert. Appellant argues that Brown is cited at page 10 of the Final Office Action for the proposition that circadian rhythm sleep disorder, free-running type (CRSD, FRT) is a disorder in which the intrinsic circadian rhythm is 
	Appellant argues that the Examiner relies on the contention that the "wherein" clause of Claim 1 is not given patentable weight as the sole reason to discount Appellant’s argument against a prima facie case.
	In response, the Examiner maintains that the claimed “wherein” clause should be properly construed as an intended result of the only claim step positively recited, i.e., “…administering to a patient in need thereof [treatment of non 24 hour sleep wake disorder] about 0.05 mg to about 30 mg gaboxadol or a pharmaceutically acceptable salt thereof…”, and not a patentable claim limitation. The step of “…administering to a patient in need thereof [treatment of non 24 hour sleep wake disorder] about 0.05 mg to about 30 mg gaboxadol or a pharmaceutically acceptable salt thereof…” is performed the same way regardless of whether or not the patient experiences an improvement in at least one symptom of the 24 hour sleep wake disorder selected from the group consisting of irregular sleep patterns, irregular circadian rhythms, apraxia, cognitive dysfunction, difficulties concentrating, confusion, depressed mood, diarrhea, nausea, hair loss, headache, impaired balance, photosensitivity, joint pain, ataxia, menstrual irregularities, muscle pain, suicidal thoughts, weight gain, and hallucinations.  The intrinsic evidence present in the Specification also suggests such improvements in symptoms are merely intended results of the claimed treatment method as “wherein the method provides improvement in one or more symptoms of non 24 sleep wake disorder” is merely recited in the context of the claimed administering step, i.e., as an intended result of the administering step.  The Specification in fact provides no factual evidence that “…administering to a patient in need thereof [treatment of non 
	Even if, arguendo, “…wherein the method provides improvement in at least one symptom…” is construed as a patentable claim limitation, the combined teachings of the cited prior art render prima facie obvious the only required claim step of administering to a patient having non 24 hour sleep wake disorder about 0.05 mg to about 30 mg gaboxadol or a pharmaceutically acceptable salt thereof.  As the combined teachings of the cited prior art suggest and motivate a person of ordinary skill in the art to administer the same compound [gaboxadol] in the same amounts [about 0.05 mg to about 30 mg] to the same patient population [patients with non 24 hour sleep wake disorder] for the reasons set forth in the rejection, improvement of symptoms thereof would logically and scientifically follow from such administration.  More specifically, an improvement in “irregular sleep patterns” as expressly suggested by Ebert and/or “irregular circadian rhythms”, which is, by definition, a symptom of all patients diagnosed with non 24 hour sleep wake disorder, would be reasonably expected from the teachings of the cited prior art.  
	Respecting Claim 10, Appellant argues that neither Baberich nor Auger remedy the deficiencies of Ebert and/or Brown.
	The Examiner’s response to Appellant’s arguments pertaining to Claim 1, from which Claim 10 depends, as discussed in detail supra are herein incorporated by reference in their i.e., administering melatonin or tasimelteon to the patient.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    Conferees:
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629       
                                                                                                                                                                                                 /WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Insomnia is also recited as a symptom in the Markush group of symptoms of non-24 hour sleep wake disorder in the Specification  and original claims. See Specification at [0010]; Original Claim 7.